Citation Nr: 1026430	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  08-35 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
postoperative lumbar spondylosis with scar.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 2002 to November 
2007.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a January 2008 rating decision in which the RO awarded service 
connection and assigned an initial 10 percent rating for 
postoperative lumbar spondylosis with scar, effective November 
18, 2007.  In June 2008, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued in 
October 2008, and in November 2008, the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals).

In a letter dated in December 2008, the Veteran requested a 
hearing before a Veterans Law Judge at the RO.  A May 2010 letter 
informed him that his hearing was scheduled for June 2010.  
Although the hearing notification was not returned by the U.S. 
Postal Service as undeliverable, the Veteran failed to report for 
the scheduled hearing, and has not requested rescheduling of the 
hearing.  As such, his hearing request is deemed withdrawn.  See 
38 C.F.R. § 20.704(d) (2009).  

Because the appeal involves disagreement with the initial rating 
assigned following the grant of service connection for 
postoperative lumbar spondylosis with scar, the Board has 
characterized this matter in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing 
initial rating claims from claims for increased ratings for 
already service-connected disability).  

For the reasons expressed below, the matter on appeal is being 
remanded to the RO, via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the Veteran when further action, 
on his part, is required. 



REMAND

The Board's review of the record reveals that further RO action 
this appeal is warranted.

The Veteran contends that his service-connected postoperative 
lumbar spondylosis is more severe than is reflected by the 
initial 10 percent disability rating.  The Veteran last underwent 
VA-contract examination for his low back disability in October 
2007.

In his substantive appeal, the Veteran stated his postoperative 
lumbar spondylosis has continually worsened.  The Veteran noted 
that his back was affecting his ability to stand and sit for 
prolonged periods of time.  Such statements, when considered in 
conjunction with the evidence associated with the claims file 
since October 2007, suggests a worsening of his low back 
disability since the most recent VA examination.

To ensure that the record reflects the current severity of the 
disability, the Board finds that the Veteran should be given 
another opportunity to undergo a more contemporaneous 
examination, with findings responsive to the applicable rating 
criteria, to obtain the information needed to properly evaluate 
his service-connected lumbar spine disability.  See 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2009); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Board also notes that the 
disability for which service connection has been granted has been 
characterized to include reference to a scar.  Hence, the 
examiner should also render findings needed to ascertain whether 
any separate, compensable rating(s) for (a) postoperative scar(s) 
is/are warranted.  See, e.g., Esteban v. Brown, 6 Vet. App. 259, 
261 (1994) (permitting separate ratings for distinct problems 
arising from the same injury if they do not constitute the same 
disability or same manifestation under 38 C.F.R. § 4.14). 

Accordingly, the RO should arrange for the Veteran to undergo VA 
orthopedic examination, by appropriate physician, at a VA medical 
facility.  The Veteran is hereby advised that failure to report 
to the scheduled examination, without good cause, may result in 
denial of the claim for higher rating (as the claim, emanating 
from an original claim, will be considered on the basis of the 
evidence of record).  See 38 C.F.R. § 3.655 (2009).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member.  If the Veteran fails to report to any scheduled 
examination, the RO should obtain and associate with the claims 
file (a) copy(ies) of the notice(s) of the date and time of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the claims 
file all outstanding VA medical records.  The record reflects 
that the Veteran has been receiving treatment for his low back at 
the VA Medical Center (VAMC) in Oklahoma City, Oklahoma.  While 
the claims file currently includes treatment records dated to 
September 15, 2008, more recent treatment records may now be 
available.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Hence, the RO should obtain from the Oklahoma 
City VAMC any records of treatment for the Veteran's low back 
since September 15. 2008, following the current procedures 
prescribed in 38 C.F.R.  § 3.159(c) as regards requests for 
records from Federal facilities. 

Further, to ensure that all due process requirements are met, and 
that the record before the examiner is complete, the RO should 
also give the appellant another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's letter to the Veteran should explain that he has a full 
one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year notice 
period).  The letter should inform the Veteran of the information 
and evidence needed to support his claim for an initial rating in 
excess of 10 percent for postoperative lumbar spondylosis with 
scar.  The RO should also ensure that its notice to the Veteran 
meets the notice requirements of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006)-particularly as regards VA's assignment of 
disability ratings and effective dates-as appropriate.

After providing the appropriate notice, the RO should obtain any 
additional evidence for which the appellant provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2009).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development or notification action 
deemed warranted by the VCAA prior to adjudicating the claim on 
appeal.  In adjudicating the claim, the RO should consider and 
discuss whether "staged rating" (assignment of different rating 
for different periods of time, based on the facts found), 
pursuant to Fenderson (cited above), is warranted, as well as 
whether any separate, compensable rating(s) for postoperative 
scar(s), pursuant to Esteban (cited above), is/are warranted.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the Oklahoma 
City, Oklahoma VAMC all outstanding pertinent 
records of evaluation and/or treatment of the 
Veteran's low back, since September 15, 2008.  
The RO must follow the procedures set forth 
in 38 C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should, through a VCAA-compliant 
letter sent to him and his representative, 
request that the Veteran provide information 
and, if necessary, authorization, to enable 
it to obtain any additional evidence 
pertinent to the claim on appeal that is not 
currently of record.  

The RO's letter should explain how to 
establish entitlement to an initial rating in 
excess of 10 percent for postoperative lumbar 
spondylosis with scar.  The RO should also 
ensure that its letter meets the requirements 
of Dingess/Hartman (cited above), 
particularly as regards VA's assignment of 
disability ratings and effective dates, as 
appropriate.

Further, the RO should clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  If the appellant responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the records 
that were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4.  After all records/responses received from 
each contacted entity are associated with the 
claims file, the RO should arrange for the 
Veteran to undergo VA orthopedic examination 
of his lumbar spine, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the physician 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made available 
to the requesting physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.

The physician should conduct range of motion 
testing of the lumbar spine, expressed in 
degrees.  The physician should render 
specific findings as to whether, during the 
examination, there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination.  If pain 
on motion is observed, the physician should 
indicate the point at which pain begins.  In 
addition, the physician should indicate 
whether, and to what extent, the Veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms noted 
above during flare-ups and/or with repeated 
use; to the extent possible, the physician 
should express any such additional functional 
loss in terms of additional degrees of 
limited motion.

The physician should also indicate whether 
the Veteran has muscle spasm or guarding 
severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, and 
whether the Veteran has any ankylosis of the 
lumbar spine; and, if so, the extent of any 
such ankylosis, and whether the ankylosis is 
favorable or unfavorable.

The examiner should also render findings 
pertinent to any surgical scars, to include 
describing all scars associated with service-
connected postoperative lumbar spondylosis; 
and, for each scar, stating the size of the 
area affected (in inches or centimeters), 
whether the scar is deep or superficial, 
causes limitation motion, is unstable, is 
painful on examination, or otherwise limits 
function of the affected part.

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file a copy of any 
notice(s) of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

7.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claim for an initial rating in 
excess of 10 percent for postoperative lumbar 
spondylosis with scar, in light of all 
pertinent evidence and legal authority.  In 
adjudicating the claim, the RO should 
consider and discuss whether staged rating, 
pursuant to Fenderson (cited above), is 
warranted, as well as whether any separate, 
compensable rating(s) for (a) postoperative 
scar(s), pursuant to Esteban (cited above) 
is/are warranted.  

8.  If the benefit sought on appeal remains 
denied, the RO should furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes clear reasons 
and bases for all determinations, and afford 
them the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration. 

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).


